248 F.2d 376
Delfin Cruz AMADOR, Appellant,v.F. T. WILKINSON, Warden, United States Penitentiary,Atlanta, Ga., Appellee.
No. 16658.
United States Court of Appeals Fifth Circuit.
Oct. 22, 1957.

James W. Dorsey, U.S. Atty., Charles D. Read, Jr., Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and CAMERON, Circuit Judges.
PER CURIAM.


1
This appeal from an order denying, on the authority of Neigut v. Kearney, 5 Cir., 221 F.2d 803 and Kaufman v. Wilkinson, 5 Cir., 237 F.2d 519, plaintiff's petition for relief by habeas corpus presents on precisely similar facts the same question decided in those cases.  On the authority of those cases, the judgment is, therefore, affirmed.